IN THE SUPREME COURT OF IOWA
                               No. 11–1448

                           Filed May 24, 2013


TERRY CHRISTIANSEN,

      Appellant,

vs.

IOWA BOARD OF EDUCATIONAL EXAMINERS,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County, Robert E.

Sosalla, Judge.



      Petitioner appeals district court decision affirming on the merits

the disciplinary action of the Iowa Board of Educational Examiners and

seeks further review of court of appeals decision holding petition for

judicial review was untimely.     DECISION OF COURT OF APPEALS

VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      Michael J. Pitton of Pitton Law, P.C., Iowa City, for appellant.



      Thomas J. Miller, Attorney General, and Julie J. Bussanmas,

Assistant Attorney General, for appellee.
                                      2

WATERMAN, Justice.

      This appeal presents the opportunity for our court to clarify the

deadline to file a petition for judicial review of an agency’s resolution of a

contested case complicated by multiple applications for rehearing.          A

divided court of appeals interpreted Iowa Code section 17A.19(3) (2009)

to include a “trap for the unwary.” The petitioner, Terry Christiansen, a

school employee involved in a physical altercation with a student,

challenges the discipline imposed by the Iowa Board of Educational

Examiners (Board).      He filed his petition for judicial review in district
court within thirty days of the Board’s denial of his application for

rehearing, but before the Board’s final decision on the State’s application

for rehearing. The district court ultimately affirmed the Board’s decision

on the merits.    Christiansen appealed, and the court of appeals, with

separate concurring and dissenting opinions, reversed the district court,

holding Christiansen’s “premature” petition never invoked the district

court’s jurisdiction.

      On further review, for the reasons that follow, we hold that the

proper time to file a petition for judicial review is within thirty days after

the agency’s final decision on the last application granted for rehearing,

even if more than thirty days has transpired since the denial of the

party’s own application for rehearing.      Christiansen initially appealed

prematurely before the Board’s final decision on the State’s rehearing

application, but he later perfected his appeal to district court. We affirm

the district court decision on the merits upholding the Board’s decision

as supported by substantial evidence.

      I. Background Facts and Proceedings.

      This case arises from Christiansen’s altercation with M.K., a

fourteen-year-old student.      Christiansen was employed as a middle
                                      3

school teacher and coach for the West Branch Community School

District.   On September 19, 2008, he was coaching the middle school

football team that practices at the high school field. His duties included

driving the bus with the team of about thirty students back to the middle

school after practice. The incident occurred while the bus was parked at

the high school. Some players were on the bus with Christiansen waiting

for their teammates to finish showering. A water fight broke out in the

back of the bus where M.K. was sitting, while Christiansen was in the

driver’s seat. Christiansen shouted at the participants several times to
stop the fight and clean up the water, after which Christiansen saw M.K.

give him “the finger.” Christiansen ordered M.K. to get off the bus. M.K.

remained seated and asked, “Why?” and “What did I do?”

      Christiansen came down the aisle towards M.K., who was standing

up getting his bag.    As M.K. started walking forward, Christiansen

stepped out of the aisle and stood in front of M.K.’s seat so M.K. could

pass. What happened next is disputed. Christiansen testified that he

put his right hand on M.K.’s left shoulder to guide him as he went to

leave the bus.     Christiansen admits that as he was doing this he

“stumbled” and that he was “sure to everyone on the bus it looked like

[he] was pushing [M.K.] out the bus.” By contrast, M.K. testified that as

Christiansen approached him he shouted, “Get the hell off the bus,” and,

as he walked down the aisle, “[Christiansen] grab[bed] [him] with his

right arm on [M.K.’s] right arm and thr[ew] [him] down the aisle five to

seven seats.” M.K. got off the bus.

      Later that night, M.K. told his mother what had happened on the

bus. After M.K.’s parents talked with some of the football players who

were on the bus and Christiansen, they reported the incident to the

West Branch police. Officer Ben Isbell took photographs of a bruise on
                                      4

M.K.’s right upper arm that night. The incident was also brought to the

attention of middle school Principal Sara Oswald and West Branch

School Superintendent Craig Artist.

      The following Monday, Oswald conducted videotaped interviews of

the students who had been on the bus.          Half of the students denied

having witnessed the physical contact between Christiansen and M.K.

Fifteen students, however, reported seeing Christiansen grab M.K. and

shove, push, or throw him down the aisle. A DVD of the interviews was

turned over to the West Branch police.         Christiansen was placed on
administrative leave with pay and later terminated after a hearing before

the school board.       M.K.’s parents and Artist filed administrative

complaints with the Iowa Board of Educational Examiners, the state

agency responsible for the licensing, discipline, and regulation of school

teachers, administrators, and coaches.       See Iowa Code ch. 272.       On

February 5, 2009, the Board issued a statement of charges against

Christiansen alleging “student abuse” in violation of Iowa Administrative

Code rule 282—25.3(1)(e).     The Board alleged Christiansen “physically

grabbed a student by the arm, lifted him up, and shoved him

forward. . . . The student’s arm was injured as a result of the incident.”

The Board further alleged Christiansen “has been previously disciplined

at the local level for incidents of physical abuse or use of excessive force.”

      Meanwhile, criminal charges were filed against Christiansen for

serious assault causing bodily injury, later amended to simple assault.

The case proceeded to trial. M.K.’s testimony differed on certain details

from his prior statements, but he stuck to his story that Christiansen

had grabbed his arm and shoved him. M.K. denied giving “the finger” or

joining in the water fight. He was contradicted on those points by several

student witnesses. Several students who told Oswald that Christiansen
                                     5

had shoved or pushed M.K. in their videotaped interviews admitted

under oath at trial they did not see Christiansen touch M.K. But, several

other student–witnesses corroborated M.K.’s testimony that Christiansen

had grabbed him and propelled him down the aisle.            Officer Isbell

testified that he saw and photographed bruising and redness on M.K.’s

upper right arm the night of the incident.       Christiansen testified he

placed his hand on M.K.’s shoulder to guide him, and then stumbled,

causing him to accidentally push M.K. On March 10, the jury acquitted

Christiansen of simple assault after thirty minutes of deliberation.
      On June 1, an administrative law judge (ALJ) conducted an

evidentiary hearing on the contested case. Christiansen, M.K., Oswald,

and Artist testified in person. The DVD with Oswald’s student interviews

was admitted into the evidentiary record by stipulation without objection,

as were transcripts of the testimony in the criminal trial.            Over

Christiansen’s objections, the ALJ heard evidence concerning two prior

incidents resulting in written reprimands. The first occurred on April 20,

2007, while Christiansen was driving a school bus with the track team

he coached.   A student called Christiansen an “idiot” after he took a

wrong turn.   As the student exited the bus, Christiansen grabbed his

shirt. The student slipped to the floor of the bus where he was briefly

held down by Christiansen. The student’s shirt was torn. Artist imposed

a three-day suspension, which Christiansen challenged.       An arbitrator

ultimately set aside the suspension but allowed a written reprimand.

The second incident happened in November 2007.          A student violated

school rules by wearing low-hanging pants. Christiansen duct-taped the

waist of the pants to the skin of the offender, leaving red marks. The

written reprimands for these two incidents were issued in March and

January 2008, respectively.
                                          6

       The    ALJ       issued   a   proposed    decision    on   June   23,    2009,

recommending a ninety-day suspension of Christiansen’s teaching

license and permanent revocation of his physical education and coaching

endorsements. The ALJ, considering the testimony of Christiansen and

the other witnesses, found “[Christiansen]’s version of the events [was

not] credible.” The ALJ explained as follows:

       The majority of students who witnessed the encounter saw
       [Christiansen] grab M.K.’s arm and shove him forward. An
       accidental pushing would not result in M.K.’s being
       propelled several seat rows forward. And most damaging,
       the bruising on M.K.’s upper right arm is consistent with
       [Christiansen] grabbing M.K. and shoving him forward.

The ALJ’s proposed decision concluded that “[b]y intentionally grabbing a

student athlete’s arm and shoving him as punishment for misbehavior,

[Christiansen] committed physical abuse in violation of 282 IAC

25.3(l)(e)(l).”

       The        ALJ   determined    that,     although    Christiansen’s     “nearly

identical” prior bus incident could not be used “to prove that

[Christiansen] committed the act he is accused of,” it was relevant to

show that Christiansen’s physical contact with M.K. was not accidental

and helped determine the appropriate sanction.

       Both sides appealed to the Board.            On November 24, the Board

accepted as its “final ruling” the ALJ’s proposed decision after striking

one paragraph referring to the prior disciplinary charges.               Both sides

timely applied for rehearing. The State’s application sought revisions to

the order to provide that the evidence of prior discipline was offered “to

assist in determining an appropriate sanction—only if the present

violation of student abuse had been established.” The State’s application

did not seek any change in the penalty imposed.                      Christiansen’s

application sought a rehearing on all issues and to reopen the
                                      7

evidentiary record for additional testimony. On December 16, the Board

denied Christiansen’s application for rehearing. By separate order the

same day, the Board granted the State’s application for rehearing and set

a briefing schedule. The State and Christiansen each filed a rehearing

brief with the Board on January 5, 2010. Christiansen argued the Board

should give no weight to the prior discipline and urged “that the Board

reverse its prior decision, enter an order striking evidence of prior

allegations . . . and find that [he] did not commit an act of student

abuse.”
      On January 13, twenty-eight days after the Board denied his

application for rehearing, Christiansen filed his petition for judicial

review in the Iowa District Court for Johnson County. On January 25,

the State and Christiansen each filed a rehearing reply brief with the

Board. Christiansen argued his district court filing deprived the Board of

jurisdiction.   The State’s rehearing reply brief argued the Board

continued to have jurisdiction because Christiansen’s district court filing

was premature. On January 28, the State filed a motion to dismiss the

district court action, alleging failure to exhaust administrative remedies

and lack of finality. The State argued, “Because the Board has not yet

issued a final order on the State’s Application for Rehearing, judicial

review is premature.” On February 8, Christiansen filed a resistance to

the State’s motion to dismiss his district court action.     Christiansen

argued the Board’s action was final as to him because his application for

rehearing had been denied and the State’s pending application “relates

only to the determination of an evidentiary question which, if granted,

would not provide [him] sufficient relief.”

      On March 3, the Board issued an order adopting the State’s

proposed revisions to the discussion of Christiansen’s prior discipline
                                     8

contained in the Board’s ruling. This March 3 order provided that “with

the above modifications [the ALJ’s proposed decision] will stand as the

Board’s final ruling.” The penalties imposed on Christiansen remained

the same. Christiansen did not amend his pending petition for judicial

review to refer to the March 3 decision of the Board, nor did he file a

separate petition for judicial review of the March 3 decision. However, on

April 9, Christiansen filed a “Response” in district court that attached the

Board’s March 3 order, which he argued rendered “moot” the State’s

motion to dismiss his petition as premature.
      On April 16, at 2:33 p.m., the district court (Bergan, J.) granted

the State’s motion to dismiss, concluding that, “with the particular

application for rehearing relating to evidentiary issues pending—it

cannot be said that final agency action has been achieved.” At 4:15 p.m.

that same day, Christiansen filed an “Amended Petition for Judicial

Review” in the same action, which expanded his appeal to include the

Board’s March 3 final order. On April 26, the State moved to strike or

dismiss the amended petition because it was filed outside the thirty-day

deadline to appeal the Board’s March 3 final decision. That same day,

Christiansen filed a motion to amend and enlarge the April 16 ruling on

grounds the court had “overlooked” the Board’s March 3 order—“the final

order the [State] claimed had not been entered.” The State resisted this

motion, arguing that even if the court considered Christiansen’s April 9

response to be an attempt to amend his petition, it was still untimely

because it was filed more than thirty days after the March 3 “final

decision.” Christiansen responded that his amendment addressing the

March 3 order related back to his petition for judicial review “pending

continuously throughout the thirty day period following the alleged final

action of the agency on March 3.”
                                     9

      On July 27, the same district court judge ruled on the pending

motions.    The district court noted that it was unaware of the Board’s

March 3 order when it issued its April 16 ruling because a law clerk had

that part of the court file. The district court concluded it had jurisdiction

to proceed. The district court granted Christiansen’s motion to amend,

denied the State’s motion to strike or dismiss, accepted the April 16

amended petition for judicial review, corrected its April 16 order, and

ruled that “[t]he case is reinstated and shall proceed.”

      On August 10, 2011, a different district court judge (Sosalla, J.)
filed a decision on the merits upholding the Board’s decision as

supported    by   substantial   evidence.    The   district   court    rejected

Christiansen’s challenge to the Board’s use of his prior discipline.

Christiansen appealed, and we transferred the case to the court of

appeals.

      On October 31, 2012, a three-judge panel issued a decision with a

separate concurrence and dissent. No member of the court of appeals

reached the merits.     Two judges concluded the district court lacked

jurisdiction, relying on Cooper v. Kirkwood Community College, 782
N.W.2d 160, 167 (Iowa Ct. App. 2010).              The concurring opinion

acknowledged that “[w]ith no interpretive guidance from the courts on

this point, Christiansen fell into a trap for the unwary.”            This was

because

      [b]y the time the district court dismissed his first petition for
      judicial review as having been filed too early, it had been
      over thirty days since the board ruled on the State’s
      application for rehearing. Thus, his amended petition for
      judicial review was filed too late. Consequently, neither filing
      was “just right.”

The dissenting judge, citing her Cooper dissent, noted that “there is [an]

even stronger reason to reach the merits in this case because
                                       10

Christiansen filed his petition for judicial review within thirty days of the

denial of his own application for rehearing.”

      We granted Christiansen’s application for further review.

      II. Scope of Review.

      Appellate review of the contested case proceeding of a licensing

board is for correction of errors at law. Houck v. Iowa Bd. of Pharmacy

Exam’rs, 752 N.W.2d 14, 16 (Iowa 2008). “We review the district court

decision by applying the standards of the [Iowa] Administrative

Procedure Act [IAPA] to the agency action to determine if our conclusions
are the same reached by the district court.”         Am. Eyecare v. Dep’t of

Human Servs., 770 N.W.2d 832, 835 (Iowa 2009) (citation and internal

quotation marks omitted). We interpret a statute de novo in the absence

of a delegation of interpretive authority to the agency.         Houck, 752
N.W.2d at 17. “We review an agency’s factual findings for substantial

evidence based on the record viewed as a whole.” Id. (citing Iowa Code

§ 17A.19(10)(f)).

      III. District Court’s Jurisdiction.

      Before considering the merits of this judicial review action, we

must first determine whether we have the authority to decide the appeal.

See City of Des Moines v. City Dev. Bd., 633 N.W.2d 305, 309 (Iowa

2001). District courts exercise appellate jurisdiction over agency actions

on petitions for judicial review. Anderson v. W. Hodgeman & Sons, Inc.,

524 N.W.2d 418, 420 (Iowa 1994). “Where a party attempts to invoke the

district   court’s   appellate   jurisdiction,   compliance   with   statutory

conditions is required for the court to acquire jurisdiction.” Id. “A timely

petition for judicial review from an administrative decision is a

jurisdictional prerequisite.” City of Des Moines, 633 N.W.2d at 309.
                                      11

      The IAPA provides that a “party who has exhausted all adequate

administrative remedies and who is aggrieved or adversely affected by

any final agency action is entitled to judicial review thereof under this

chapter.” Iowa Code § 17A.19(1) (emphasis added). In construing this

section, we are to “remember . . . that a purpose of the IAPA is to

‘simplify the process of judicial review . . . as well as increase its ease and

availability.’ ” Arthur Earl Bonfield, The Iowa Administrative Procedure

Act: Background, Construction, Applicability, Public Access to Agency Law,

the Rulemaking Process, 60 Iowa L. Rev. 731, 758 (1975) (quoting Iowa
Code § 17A.1(3)).

      The State argues and the court of appeals held that the district

court lacked jurisdiction over Christiansen’s petition for judicial review

because he filed it prematurely before the Board issued its final decision

and then failed to timely appeal the Board’s subsequent final decision on

the State’s application for rehearing. Christiansen argues he timely filed

his petition for judicial review within thirty days of the Board’s denial of

his application for rehearing, as required by the first sentence of section

17A.19(3). The State, in turn, argues the Board’s action was not “final”

at the time Christiansen filed his petition in district court because the

Board had granted the State’s application for rehearing but had not yet

issued a final decision on rehearing. The State, thus, contends the third

sentence of section 17A.19(3) controls.

      We begin our analysis with the text of section 17A.19(3), which

provides:

             3. If a party files an application under section 17A.16,
      subsection 2, for rehearing with the agency, the petition for
      judicial review must be filed within thirty days after that
      application has been denied or deemed denied. If a party
      does not file an application under section 17A.16, subsection
      2, for rehearing, the petition must be filed within thirty days
                                    12
      after the issuance of the agency’s final decision in that
      contested case. If an application for rehearing is granted, the
      petition for review must be filed within thirty days after the
      issuance of the agency’s final decision on rehearing. In cases
      involving a petition for judicial review of agency action other
      than the decision in a contested case, the petition may be
      filed at any time petitioner is aggrieved or adversely affected
      by that action.

Iowa Code § 17A.19(3) (emphasis added).          We have not previously

addressed the deadline for filing a petition for judicial review when the

opposing parties each file applications for rehearing in the agency

proceeding. The closest Iowa appellate decision on point is Cooper, 782
N.W.2d at 165–67. Although the analysis in that case provides guidance,

the case is distinguishable.

      Debra Cooper filed a claim for workers’ compensation benefits

nearly two years after her last day of work. Cooper, 782 N.W.2d at 162.

The employer raised affirmative defenses that her claims were time-

barred.   Id.   The agency ultimately determined Cooper’s claims “were

barred by the notice provisions of Iowa Code section 85.23, but were not

barred by the two-year period of limitations of . . . section 85.26.” Id. at

163. The employer alone filed an application for rehearing that sought

reconsideration of the limitations defense.      Id.   Before any agency

decision on that application, Cooper filed a petition for judicial review in

district court. Id. The agency then denied the employer’s application on

grounds Cooper’s court filing deprived the agency of jurisdiction. Id. The

employer challenged the district court’s jurisdiction, but the district

court affirmed the agency decision on the merits.       Id. at 163–64.    A

divided court of appeals reversed, holding the district court lacked

jurisdiction. Id. at 165. Specifically, the majority concluded “Cooper did

not appeal from a final agency decision as required by section 17A.19”

because the employer’s pending application for rehearing rendered the
                                     13

agency’s decision “provisional or conditional until the application [was]

ruled upon.” Id. The majority interpreted section 17A.19(3) to limit the

time for filing a petition for judicial review to “ ‘within thirty days after

the issuance of the agency’s final decision on rehearing.’ ”       Id. at 167

(quoting Iowa Code § 17A.19(3) (emphasis added)) (“We find the statutory

language clearly requires a party to wait until the application [for

rehearing] has been resolved by the agency before filing for judicial

review.”).

      In this case, the court of appeals majority followed Cooper to hold
that Christiansen filed his petition for judicial review prematurely

because the Board had not issued its final decision on the State’s

application for rehearing.    We agree Cooper correctly applied Iowa law

when only one party files an application for rehearing in the agency

proceeding. In that situation, the petition for judicial review should be

filed within thirty days after the final decision on the application for

rehearing. See Fee v. Emp’t Appeal Bd., 463 N.W.2d 20, 22 (Iowa 1990)

(applying section 17A.19(3) to hold employer’s application for rehearing

extended employee’s deadline to file petition for judicial review).     But,

neither Fee nor Cooper involved “dueling applications for rehearing in an

agency proceeding.” Thus, Cooper did not implicate the first sentence of

section 17A.19(3).     We must now determine whether this procedural

difference from Cooper changes the outcome for Christiansen. This is a

question of statutory interpretation.

      “The goal of statutory construction is to determine legislative

intent.”     Auen v. Alcoholic Beverages Div., 679 N.W.2d 586, 590 (Iowa

2004). “We determine legislative intent from the words chosen by the

legislature, not what it should or might have said.”         Id.   “Absent a

statutory definition or established meaning in the law, words in the
                                         14

statute are given their ordinary and common meaning by considering the

context within which they are used.”          Id.   Read in isolation, the first

sentence      of   section   17A.19(3)   permitted    and,   indeed,   required

Christiansen to file his petition for judicial review in district court within

thirty days of the denial of his application for rehearing. See Iowa Code

§ 17A.19(3) (“If a party files an application . . . for rehearing with the

agency, the petition for judicial review must be filed within thirty days

after that application has been denied or deemed denied.”). Within this

sentence, “that application” clearly refers to the one filed by Christiansen
as the party whose application was denied. But, this sentence must be

read together with the rest of section 17A.19. See Oyens Feed & Supply,

Inc. v. Primebank, 808 N.W.2d 186, 193 (Iowa 2011) (“When construing a

statute, we assess the statute as a whole, not just isolated words or

phrases.”).

      Accordingly, we must read the first sentence together with the

third sentence, which states: “If an application for rehearing is granted,

the petition for review must be filed within thirty days after the issuance

of the agency’s final decision on rehearing.”           Iowa Code § 17A.19(3)

(emphasis added).        Section 17A.19(3) must also be read with the

exhaustion and finality requirement in section 17A.19(1), which provides:

“A person or party who has exhausted all adequate administrative

remedies and who is aggrieved or adversely affected by any final agency

action is entitled to judicial review . . . .”       Id. § 17A.19(1) (emphasis

added). Christiansen was given the opportunity to file a brief and reply

brief on the prior discipline issue raised in the State’s rehearing

application.       Arguably, he had not yet exhausted his administrative

remedies until the Board issued its final decision on the State’s

application. And, “[i]f an application for rehearing is granted,” the third
                                    15

sentence of section 17A.19(3) requires the petition for judicial review to

be filed “after” the “final decision” on rehearing. We believe the State’s

interpretation of the statute is reasonable. But, it creates a trap for the

unwary by eviscerating the plain meaning of the first sentence, which

requires “the petition for judicial review [to] be filed within thirty days

after that application has been denied or deemed denied” without

referring to a “final decision.” Thus, a reasonable interpretation of the

statute allowed Christiansen to file his district court petition within the

thirty-day window after the Board denied his application. See Fee, 463
N.W.2d at 22 (“We cannot believe the legislature intended for such a trap

as the agency envisions here.”).      We conclude section 17A.19(3) is

ambiguous “because the plain language of the statute leaves room for

more than one reasonable interpretation.”      Taft v. Iowa Dist. Ct., 828
N.W.2d 309, 316 (Iowa 2013). We, therefore, turn next to the applicable

canons of construction.

      One such rule is that the more specific provision controls over the

general provision. See Oyens Feed, 808 N.W.2d at 194 (“ ‘To the extent

“there is a conflict or ambiguity between specific and general statutes,

the provisions of specific statutes control.” ’ ” (quoting Freedom Fin. Bank

v. Estate of Boesen, 805 N.W.2d 802, 815 (Iowa 2011))). This rule, as

codified, requires us to attempt to harmonize the provisions. See Iowa

Code § 4.7 (“If a general provision conflicts with a special or local

provision, they shall be construed, if possible, so that effect is given to

both.”). The first sentence of section 17A.19(3) speaks specifically to the

deadline to appeal following the denial of the party’s own application for

rehearing, so this rule cuts in favor of Christiansen.

      Another approach is to construe ambiguous language to effectuate

the purpose behind the statute. “ ‘We seek a reasonable interpretation
                                     16

which will best effectuate the purpose of the statute . . . .’ ” State v.

Walker, 804 N.W.2d 284, 290 (Iowa 2011) (quoting State v. Johnson, 528
N.W.2d 638, 640 (Iowa 1995)). The exhaustion requirement in section

17A.19 “has several purposes, including honoring agency expertise,

handling matters within an agency and not in the courts, and preserving

precious judicial resources.” IES Utils., Inc. v. Iowa Dep’t of Revenue &

Fin., 545 N.W.2d 536, 538 (Iowa 1996).         These purposes cut against

Christiansen.     One argument Christiansen makes for reversing the

Board’s decision is that the Board improperly relied on the prior
discipline evidence.   District court review should not be shooting at a

moving target. The Board’s work should be completed before the district

court steps into the fray.    Jurisdiction should lie in one forum or the

other, not both simultaneously. This case presents a less-than-optimal

scenario in which Christiansen appealed to the district court while the

Board continued with proceedings adjudicating the use of prior

discipline, one of the issues Christiansen asked the district court to

review. It makes sense for the district court’s review to begin only after

the Board issues its final decision after rehearing. Otherwise, the court

may begin reviewing a decision before the agency finalizes the wording.

      Strict    enforcement   of   the    exhaustion   requirement    avoids

uncertainty over which tribunal has jurisdiction. Ordinarily, the filing of

a notice of appeal divests the trial court of jurisdiction, and the appellate

court must grant a limited remand to restore jurisdiction in the trial

court to rule on any remaining posttrial motions. Wolf v. City of Ely, 493
N.W.2d 846, 848 (Iowa 1992). Similarly, the filing of a proper petition for

judicial review divests the agency of jurisdiction unless and until the

district court remands the case. See McCormick v. N. Star Foods, Inc.,

533 N.W.2d 196, 199 (Iowa 1995) (“[T]he petition for judicial review
                                    17

deprived the commissioner of jurisdiction to rule on those matters.”). We

should avoid an interpretation of section 17A.19(3) that creates practical

problems when one party petitions for judicial review before the agency’s

final decision on another party’s application for rehearing. See Cooper,
782 N.W.2d at 167 (noting concern that party could file petition for

judicial review to deprive agency of jurisdiction and thereby avoid an

adverse ruling on pending application for rehearing).

      An additional canon of construction recognizes that “legislative

intent is expressed by omission as well as by inclusion of statutory
terms.”   Freedom Fin., 805 N.W.2d at 812 (citing State v. Beach, 630
N.W.2d 598, 600 (Iowa 2001)). The legislature did not include the term

“final decision” in the first sentence of section 17A.19(3). This suggests

the legislature meant to allow a party to appeal from the denial of that

party’s application for rehearing, even if the order denying the

application is not itself a final decision. But, this interpretation creates

tension with the third sentence and with section 17A.19(1) requiring

finality and exhaustion of remedies.

      Another applicable canon of construction is the default preference

for the longer period to seek relief when statutory language arguably

provides different deadlines for the same act. See Oliver v. Teleprompter

Corp., 299 N.W.2d 683, 687 (Iowa 1980) (“We do not try to shorten

periods of limitation by construction.”); Sprung v. Rasmussen, 180
N.W.2d 430, 433–34 (Iowa 1970) (holding court faced “with two

permissible interpretations of the same statute” should prefer and apply

“the one giving the longer period to a litigant seeking relief”). Consistent

with this approach, the aggrieved litigant should be allowed thirty days

to appeal from the final decision on the last application for rehearing to

be decided.   See Cooper, 782 N.W.2d at 167 (interpreting Iowa Code
                                    18

section 17A.19(3) to require party to wait until agency decides pending

application for rehearing).

      We resolve the tension in the statutory language and underlying

policies by interpreting section 17A.19(3) to require the party to await the

final agency decision on the last pending application for rehearing before

filing a petition for judicial review, even if more than thirty days has

transpired since the agency denied that party’s application for rehearing.

This enforces the finality and exhaustion requirements of section

17A.19(1) while allowing the aggrieved party to proceed in district court
after the agency completes its work.          Under our holding today,

Christiansen’s petition for judicial review filed January 13, 2010, was

premature, and jurisdiction remained with the Board to proceed with its

adjudication of the State’s application for rehearing and issue its final

decision on March 3.

      We next must decide whether Christiansen perfected his appeal to

the district court.   Although he jumped the gun with his January 13

petition, his case remained on file in district court.    His April 9 filing

alerted the district court to the final agency decision and reiterated his

intent to proceed with his district court appeal. On April 16, he filed an

“Amended Petition for Judicial Review” that specifically expanded his

appeal to include the March 3 final decision. The district court’s July 27

ruling allowed that amendment. We “normally strive to resolve disputes

on their merits.” MC Holdings, L.L.C. v. Davis Cnty. Bd. of Review, 830
N.W.2d 325, 328 (Iowa 2013). Based on the unique facts of this case,

and the absence of prejudice to the State, the district court had

discretion to allow Christiansen’s amended filing to relate back to the

deadline to appeal the agency’s final decision.       See Iowa R. Civ. P.

1.402(5) (relation-back rule); M-Z Enters., Inc. v. Hawkeye-Sec. Ins. Co.,
                                           19

318 N.W.2d 408, 411 (Iowa 1982). Accordingly, on this basis, we affirm

the district court’s ruling that Christiansen’s amended petition for

judicial review was timely filed.

       We hold the district court correctly ruled it had jurisdiction over

Christiansen’s petition.         The court of appeals erred by concluding

jurisdiction was lacking. We now turn to the merits.

       IV. The District Court’s Decision on the Merits.

       Our review of the district court’s decision to affirm the Board on

the merits is “controlled in large part by the deference we afford to
decisions of administrative agencies.” Cedar Rapids Cmty. Sch. Dist. v.

Pease, 807 N.W.2d 839, 844 (Iowa 2011).                 The district court rejected

Christiansen’s challenges and affirmed the Board’s final decision as

supported by substantial evidence.

       Christiansen’s overarching argument is that the Board’s finding he

committed student abuse is not supported by substantial evidence. He

raises several subarguments, principally: (1) the Board relied on hearsay

evidence in the DVD with videotaped ex parte interviews of the students,

(2) the Board improperly considered prior discipline against him in

crafting its sanction, (3) the Board’s sanctions were excessive, and (4) the

Board failed to apply the statutory safe harbor for a teacher’s use of

reasonable force found in Iowa Code section 280.21(2).1

        1Christiansen raises two other claims on appeal that lack merit.         First, he
contends the bias of Oswald and Artist tainted the evidence presented at the hearing.
Their alleged bias goes to their credibility. The bias claim was considered and rejected
by the Board. We reject Christiansen’s challenge to the evidence on the basis of bias
because it is not the court’s role to “reassess the weight to be accorded various items of
evidence. Weight of evidence remains within the agency’s exclusive domain.” Burns v.
Bd. of Nursing, 495 N.W.2d 698, 699 (Iowa 1993).
       Second, Christiansen argues his conduct was consistent with policies of the
West Branch Community School District. We agree with the district court that
Christiansen failed to preserve this argument because “the policies were not introduced
                                            20

       We begin with the substantial-evidence challenge. The law is well-

settled.    It is the agency’s duty “as the trier of fact to determine the

credibility of the witnesses, weigh the evidence, and decide the facts in

issue.” Arndt v. City of Le Claire, 728 N.W.2d 389, 394–95 (Iowa 2007).

“We are bound by the agency’s findings so long as they are supported by

substantial evidence.” Am. Eyecare, 770 N.W.2d at 835.

       “Substantial evidence” means the quantity and quality of
       evidence that would be deemed sufficient by a neutral,
       detached, and reasonable person, to establish the fact at
       issue when the consequences resulting from the
       establishment of that fact are understood to be serious and
       of great importance.

Iowa Code § 17A.19(10)(f)(1).             “[E]vidence may be substantial even

though we may have drawn a different conclusion as fact finder.” Pease,
807 N.W.2d at 845. In a substantial-evidence challenge to agency fact-

findings, the court must consider “any determinations of veracity by the

presiding     officer   who     personally       observed     the   demeanor        of   the

witnesses.” Iowa Code § 17A.19(10)(f)(3).

       The ALJ heard the live testimony of Christiansen and M.K. as they

each recounted conflicting versions of their physical altercation.                       We

acknowledge M.K.’s credibility was damaged by inconsistencies in his

various statements and by testimony of other students at the criminal

_________________________
as evidence at the agency hearing.” Although Iowa Code section 17A.19(7) allows “a
court [to] hear and consider such evidence as it deems appropriate,” Iowa Code
§ 17A.19(7), that “does not allow a reviewing court itself to consider evidence the parties
failed to present before the agency when the matter is a ‘contested case,’ ” McMahon v.
Iowa Dep’t of Transp., 522 N.W.2d 51, 55 (Iowa 1994). See also Iowa Code § 17A.19(7)
(prohibiting courts reviewing contested cases from “hear[ing] any further evidence with
respect to those issues of fact whose determination was entrusted by Constitution or
statute to the agency” and permitting the court to remand to the agency for the taking
of additional evidence “[i]f it is shown to the satisfaction of the court that the additional
evidence is material and that there were good reasons for failure to present it in the
contested case proceeding before the agency”).
                                     21

trial who contradicted M.K.’s denial that he joined in the water fight or

“gave the finger” to Christiansen.    And, we note that several students

who supported M.K.’s version when interviewed the following Monday by

Oswald testified months later they did not see the physical contact. But,

M.K. consistently maintained that Christiansen grabbed his right arm

and propelled him down the aisle. The bruising on his upper right arm

observed and photographed by Officer Isbell that evening corroborates

M.K.’s version.   So, too, does the trial testimony of several students.

And, Christiansen’s own account, although consistent in every retelling,
sounds contrived. He admits to physically contacting M.K. with his hand

in a manner he agrees probably appeared to onlookers like he pushed

M.K. down the aisle. The ALJ who heard his testimony firsthand, and

observed his demeanor and voice inflection, along with M.K.’s, was in the

best position to assess credibility.       The ALJ specifically found

Christiansen’s version of events was not credible. That finding, and the

finding of student abuse, was adopted by the Board and is supported by

substantial evidence.

      Christiansen’s counsel stipulated, without objection, to the

admission into evidence of the DVD. The district court correctly ruled

Christiansen thereby waived any hearsay objection. The Board’s decision

is not so heavily reliant on hearsay as to bring this case within the

principles set forth in Schmitz v. Iowa Department of Human Services.

461 N.W.2d 603, 607–08 (Iowa Ct. App. 1990) (setting forth criteria to

apply in substantial-evidence review of agency record composed solely of

hearsay evidence).

      Nor do we conclude the Board erred in considering Christiansen’s

prior discipline to determine the appropriate sanction.   The prior bus

incident occurred less than eighteen months earlier and involved
                                     22

Christiansen grabbing the arm of a student and holding him on the floor.

Christiansen treated the student involved in the prior incident in a

sufficiently similar manner to the way he treated M.K. to make it a

relevant consideration for the Board when evaluating the appropriate

sanction.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761
N.W.2d 53, 62 (Iowa 2009) (“[I]n determining the appropriate sanction,

prior discipline is an aggravating factor to be considered.”); see also

Halter v. Iowa Bd. of Educ. Exam’rs, No. 04–0427, 2005 WL 974713, at *6

(Iowa Ct. App. Apr. 28, 2005) (“The Board’s discretion to impose
sanctions is extremely broad, and Iowa Code chapter 272 (2001) must be

liberally construed to carry out the Board’s purposes . . . one [of which] is

protecting the health and safety of the children entrusted to the care and

supervision of the licensee.”); Burns v. Bd. of Nursing, 528 N.W.2d 602,

604 (Iowa 1995) (“A professional licensing board’s authority to impose

sanctions against those it licenses is extremely broad.”); Bd. of Dental

Exam’rs v. Hufford, 461 N.W.2d 194, 202 (Iowa 1990). Christiansen cites

no persuasive authority to the contrary.

      Christiansen also contends that the Board’s sanction was

excessive, given his teaching record and the lack of a connection between

the incident and his teaching performance, and when compared to

sanctions issued in other teacher-discipline cases.         We affirm the

sanctions in light of the broad discretion afforded to the Board. “When a

‘licensing board is made up of members of the profession they are

licensing, the court should not second guess the board’s decision’ as to

the appropriate sanction.” Houck, 752 N.W.2d at 21 (quoting Burns, 528
N.W.2d at 605); see also Burns, 528 N.W.2d at 605 (citing cases noting

that courts generally uphold agency sanctions “unless they are ‘against

the manifest weight of the evidence’ ” or “ ‘ shockingly unfair’ ” (quoting
                                     23

Massa v. Dep’t of Registration & Educ., 507 N.E.2d 814, 819 (Ill. 1987)

(first quote); Ahsaf v. Nyquist, 332 N.E.2d 880, 881 (N.Y. 1975) (second

quote)).

      On further review, Christiansen primarily relies on Iowa Code

section 280.21(2), which provides:

            2. A school employee who, in the reasonable course of
      the employee’s employment responsibilities, comes into
      physical contact with a student shall be granted immunity
      from any civil or criminal liability which might otherwise be
      incurred or imposed as a result of such physical contact, if
      the physical contact is reasonable under the circumstances
      and involves the following:
           a. Encouraging,      supporting,    or   disciplining     the
      student.
           b. Protecting the employee, the student, or other
      students.
           c. Obtaining possession of a weapon               or    other
      dangerous object within a student’s control.
             d. Protecting employee, student, or school property.
            e. Quelling a disturbance or preventing           an     act
      threatening physical harm to any person.
             f. Removing a disruptive student from class or any area
      of the school premises, or from school-sponsored activities off
      school premises.
             g. Preventing a student from self-infliction of harm.
             h. Self-defense.
             i. Any other legitimate educational activity.

Iowa Code § 280.21(2) (emphasis added); see also Iowa Admin. Code

r. 281—102.4(1). We have not previously interpreted or applied section

280.21(2).   The statute by its terms “provides a safe-harbor to shield

teachers from liability.” D.L. v. Waukee Cmty. Sch. Dist., 578 F. Supp. 2d
1178, 1191 (S.D. Iowa 2008).

      Christiansen relies on sections 280.21(2)(e) and (f) in support of his

safe-harbor argument. The district court affirmed the Board’s rejection

of Christiansen’s safe-harbor challenge, stating:
                                    24
            There is substantial evidence in the record to support
      a finding that [the Board] did not misapply these two
      provisions to [Christiansen]’s case. The substantial evidence
      is found in the form of [Christiansen]’s testimony that he did
      not have to use reasonable force and/or contact on M.K.;
      rather, [Christiansen] testified at least once that he removed
      M.K. from the bus because M.K. was being disrespectful.

We agree that the Board reasonably could find neither subsection applied

to his conduct. The water fight was over and M.K. had started to leave

the bus when Christiansen made physical contact.             The evidence

supports a finding that there was no longer a disturbance to quell or

“threat[] of physical harm to any person” within the meaning of section

280.21(2)(e). And, by Christiansen’s own admission, he did not need to

use force of any kind to remove M.K., whether he was “disruptive” or not.

Thus, in light of the evidence, the Board could have reasonably found

that section 280.21(2)(f) did not apply.   No other subsection warrants

reversal on this record.

      For these reasons, we affirm the district court’s ruling upholding

the Board’s final decision.

      V. Conclusion.

      For the reasons set forth above, we hold the district court had

jurisdiction over Christiansen’s petition for judicial review and correctly

affirmed the Board’s final decision. We, therefore, vacate the decision of

the court of appeals and affirm the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.